DISMISS; and Opinion Filed November 12, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-00650-CV

            STARCO IMPEX, INC D/B/A WHOLESALE OUTLET, Appellant
                                     V.
                    KATALYST BEVERAGE CORP., Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-11012-K

                              MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Lewis


       The parties have filed an agreed motion to dismiss the appeal in which they state that all

matters in controversy between them have been resolved. Pursuant to the parties’ agreement, the

Court GRANTS the motion and DISMISSES the appeal. See TEX. R. APP. P. 42.1(a).



                                                           PER CURIAM


120650F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

STARCO IMPEX, INC D/B/A                             On Appeal from the 192nd Judicial District
WHOLESALE OUTLET, Appellant                         Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-10-11012-K.
No. 05-12-00650-CV        V.                        Opinion delivered by Justice Lang-Miers,
                                                    Justices Francis and Lewis participating.
KATALYST BEVERAGE CORP., Appellee

    In accordance with the Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of the appeal.


Judgment entered this 12th day of November, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            –2–